       Case 6:05-cr-00007-BMM Document 199 Filed 09/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

UNITED STATES OF AMERICA,                            CR 05-07-H-BMM

                  Plaintiff,

vs.                                                        ORDER

TRACY ELDON LEWIS,
                 Defendant.


      Defendant Tracy Eldon Lewis having filed a Second Unopposed Motion to

Enlarge Time to File Supplemental Motion to Reduce Sentence requesting a twenty-

one-day extension, there being no objection from the government and good cause

appearing therefor;

      IT IS HEREBY ORDERED that Defendant Lewis’ motion is GRANTED.

Defendant Lewis shall file a fresh supplemental motion to reduce sentence on or

before Tuesday, September 28, 2021.

      DATED this 7th day of September, 2021.
